
	
		I
		111th CONGRESS
		1st Session
		H. R. 1669
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2009
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to establish a
		  market for municipal securities, to require cooperation between the Secretary
		  and the Chairman of the Board of Governors of the Federal Reserve System in
		  addressing the municipal securities market situation including through the
		  establishment of municipal securities funding facilities, and for other
		  purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited
			 as the Federal Municipal Bond Marketing Support and
			 Securitization Act of 2009.
			(b)DefinitionsFor purposes of this Act the following
			 definitions shall apply:
				(1)BoardThe
			 term Board means the Board of Governors of the Federal Reserve
			 System.
				(2)GuaranteeThe term guarantee has the
			 same meaning as in section 3 of the Federal Financing Bank Act of 1978.
				(3)Municipal
			 security definedThe term
			 municipal security has the same meaning as in section 3(a)(30)
			 of the Securities Exchange Act of 1934 and includes pooled investment funds
			 under trusts established by State or local governmental entities and higher
			 education savings plan trusts established by States to the extent any such
			 trust is not excluded by the Secretary and does not consist of funds invested
			 by persons other than States or municipalities the investment of which is
			 subject to the direction of such person.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				2.Cooperation to
			 address limitations on access to markets for municipal securitiesUpon the enactment of this Act, the
			 Secretary of the Treasury and the Board of Governors of the Federal Reserve
			 System shall consult with each other extensively for the purpose of—
			(1)finding solutions
			 for the grave effects of the current financial crisis on the markets for
			 municipal securities; and
			(2)cooperating in the
			 activities authorized under this Act to alleviate to the extent practicable
			 such effects on the municipal securities markets.
			3.Purchase, sale,
			 guarantee, and securitization of municipal securities by Secretary and Federal
			 Financing Bank authorized
			(a)In
			 generalThe Secretary of the
			 Treasury shall establish a program, directly or through the Federal Financing
			 Bank, to—
				(1)purchase municipal
			 securities;
				(2)issue securities
			 backed by pools of such municipal securities; and
				(3)provide credit
			 enhancement or guarantees for municipal securities.
				(b)Specific
			 authorityIn addition to the
			 authority conferred under section 6 of the Federal Financing Bank Act of 1973
			 and subject to subsections (b) and (c) of such section, the Federal Financing
			 Bank may—
				(1)make commitments to purchase and sell, and
			 to purchase and sell on terms and conditions determined by the Bank, any
			 municipal security issued under a plan approved by the Secretary under
			 subsection (c);
				(2)may guarantee the
			 repayment of principal and interest on any municipal security issued under a
			 plan approved by the Secretary under subsection (c); and
				(3)may issue and sell
			 instruments representing interests in a pool consisting of municipal securities
			 purchased by the Federal Financing Bank under this section.
				(c)Authority of
			 secretary over method, source, timing, terms, and conditions of municipal
			 securities issued for purchase under this sectionTo insure the orderly and coordinated
			 marketing of municipal securities for purchase or guarantee as to principal and
			 interest under this section, and to ensure that appropriate financing planning
			 has been made with respect to such municipal securities, no municipal security
			 may be purchased or guaranteed under this section unless the Secretary has
			 approved, prior to the issuance of any such security —
				(1)the method of
			 financing;
				(2)the source of
			 financing;
				(3)the timing of
			 financing in relation to market conditions and financing by Federal agencies;
			 and
				(4)the financing
			 terms and conditions, including rates of interest and maturities, of the
			 municipal securities.
				(d)Status of
			 insurance and instrumentsMunicipal securities sold by the
			 Secretary, or by the Federal Financing Bank under subsection (b)(1), and
			 instruments issued by the Secretary, or by the Bank under subsection (b)(3),
			 that represent pools consisting of municipal securities—
				(1)may be insured by
			 the Secretary or the Bank, respectively, as to the payment of principal or
			 interest by the issuer of the municipal security; and
				(2)shall not, other
			 than in connection with a guarantee referred to in paragraph (1), be treated
			 for any purpose as an instrument which has the full faith and credit of the
			 United States.
				4.Federal Reserve
			 Board credit facility
			(a)Establishment
			 authorizedThe Board of
			 Governors of the Federal Reserve System may establish a credit facility, using
			 resources and authority available under the Federal Reserve Act, including
			 section 10B and the third undesignated paragraph of section 13 of such Act, to
			 provide financial resources for the purchase of municipal securities by Federal
			 reserve banks or member banks or other persons.
			(b)Funding for
			 secretary and federal financing bankSubject to the conditions described in the
			 third undesignated paragraph of section 13, the Board may establish a credit
			 facility, or use any credit facility established under subsection (a), to
			 provide funds to the Secretary or the Federal Financing Bank to carry out any
			 authority under section 3.
			5.Budget
			 authorityAny authority of the
			 Secretary or the Federal Financing Bank under this Act to purchase or guarantee
			 municipal securities shall be effective for any fiscal year only to the extent
			 or in amounts provided in advance in appropriation Acts.
		
